Order filed February 4,, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00983-CV
                                   ____________

                   APPROXIMATELY $59,528.00, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-18897

                                    ORDER

      The notice of appeal in this case was filed October 30, 2013. To date, the
filing fee has not been paid. No evidence that appellant has established indigence
has been filed. See Tex. R. App. P. 20.1.

      The clerk responsible for preparing the record in this appeal has informed
the court that appellant has not made arrangements to pay for the record. See Tex.
R. App. P. 35.3(a)(2). Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee to the clerk of this court on or
before February 19, 2014. See Tex. R. App. P. 5. If appellant fails to timely pay
the filing fee in accordance with this order, the appeal will be dismissed. Appellant
is further ordered to make arrangements to pay for the record and provide this
court with proof of payment on or before February 19, 2014. If appellant fails to
timely pay the filing fee and make arrangement to pay for the clerk’s record, this
appeal will be dismissed.

                                       PER CURIAM